Appeal from a judgment of the Supreme Court (Spargo, J.), entered October 23, 2002 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner is currently serving concurrent sentences of 20 years to life and 7 to 20 years after being convicted in 1978 of second degree murder and second degree attempted murder, respectively. In October 2001, petitioner’s third appearance before the Board of Parole resulted in denial of his request for parole release as incompatible with the welfare of society based upon the violent nature of the instant offense and escalation of his prior criminal conduct. Contrary to petitioner’s contention on appeal, he has no protected liberty interest in parole release once his minimum sentence is served (see Matter of Vineski v Travis, 244 AD2d 737 [1997], lv denied 91 NY2d 809 [1998]; Matter of M.G. v Travis, 236 AD2d 163, 167 [1997], lv denied 91 NY2d 814 [1998]). Although the Board placed particular emphasis on the instant offense, the record establishes that in determining that petitioner’s release would be incompatible with the public welfare, all relevant statutory factors were considered, including his institutional and educational achievements (see Matter of Atkins v New York State Bd. of Parole, 289 AD2d 667 [2001]; Matter of Felder v Travis, 278 AD2d 570 [2000]), and the determination is not subject to further judicial review (see Executive Law § 259-i [5]; Matter of Bridget v Travis, 300 AD2d 776 [2002]). Petitioner’s remaining contentions have been reviewed and, to the extent that they are preserved, found to be without merit.
Cardona, P.J., Crew III, Spain, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, without costs.